DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 4/19/21, claims 1-3 are currently pending in the application, with claims 2 and 3 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objection
Claim 1 is objected to because of the following informality:  
Claim 1 recites “2-(4,6-diphenyl-l,3,5-triazin-2-yl)-5-[2-(2-thylhexanoyloxy)ethoxy]phenol” as the UV absorber. The name is incomplete and should be amended to recite “2-(4,6-diphenyl-l,3,5-triazin-2-yl)-5-[2-(2-ethylhexanoyloxy)ethoxy]phenol” as supported by the specification and claim 1 as originally presented.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Numrich et al. (US 8,088,847 B2), in view of and either Fukushima et al. (US 2011/9272648 A1, of record) or Ooaira et al. (US 2015/0044439 A1).
1-C4-alkyl (meth)acrylates, including n-butyl (meth)acrylate, isobutyl (meth)acrylate and tert.-butyl (meth)acrylate (encompass claimed butyl methacrylate) for extrusion and injection moldings (col. 2, line 61-col. 3, line 10, col. 4, line 51-col. 5, line 28, col. 10, lines 1-9). The reference further teaches a stabilizer package therefor, comprising a triazine type UV absorber, such as 2-(4,6-diphenyl-1,3,5-triazin-2-yl)-5-hexyloxyphenol and CGXUVA 006, in an amount of 0 to 5.0 % by weight, preferably 0.2 to 3% by weight of triazine compound (col. 8, lines 9-10, col. 9, lines 22-32, Ex. 4).
Numrich does not disclose a molded article obtained from (1) an acrylic resin having a glass transition temperature of at least 80oC, (2) a composition comprising a UV absorber including 2-(4,6-diphenyl-l,3,5-triazin-2-yl)-5-[2-(2-ethylhexanoyloxy)ethoxy]phenol, and (3) mixing kneading a composition at 200-260oC as in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (1) Numrich teaches that the matrix copolymer as having a Vicat softening point of at least 90oC, which is a measure of the softening point of the resin. Moreover, the reference teaches that the copolymer may include 85-99.5% by weight of methyl methacrylate and 0.5-15 wt.% of a comonomer, such as n-butyl (meth)acrylate, isobutyl (meth)acrylate and tert.-butyl (meth)acrylate, and the theoretically calculated Tg for such copolymers by Fox equation is greater than  80oC. For instance, the calculated Tg of a copolymer of 90 wt.% MMA (PMMA homopolymer Tg =105oC) and 10 wt.% n-butyl methacrylate (PBMA homopolymer Tg oC) is about 94oC, i.e. 1/Tg =0.9/(Tg)PMMA + 0.1/(Tg)PBMA. Thus, the Tg of Numrich’s acrylic matrix resins overlap in scope with that of claimed acrylic resins.
With regard to (2), Numrich teaches a triazine type UV absorber, such as 2-(4,6-diphenyl-1,3,5-triazin-2-yl)-5-hexyloxyphenol and CGXUVA 006, in an amount up to 5 wt.% of the based on the wt. of monomers in PMMA matrix. It is noted that CGXUVA 006 has OCH2CH(CH2CH3)C4H9 substituent. Secondary reference to Fukushima teaches synthetic resin compositions comprising 0.001-10 parts by wt. of a triazine compound, such as:

    PNG
    media_image1.png
    323
    847
    media_image1.png
    Greyscale


for use with acrylic resins, such as PMMA, and molded articles thereof (0026, 0043, 0071-0078]. Disclosed compound 1 reads on Numrich’s 2-(4,6-diphenyl-1,3,5-triazin-2-yl)-5-hexyloxyphenol and disclosed compound 2 reads on claimed triazine-based UV absorber.
In the alternative, secondary reference to Ooaira teaches acrylic resin compositions comprising ultraviolet stabilizers, such as TINUVIN 1577 and ADK STABLA-46 [0138]. It is noted that disclosed TINUVIN 1577 reads on Numrich’s 2-(4,6-diphenyl-1,3,5-triazin-2-yl)-5-hexyloxyphenol and disclosed ADK STABLA-46 reads on claimed triazine-based UV absorber.
Thus, given the teaching in the Numrich on suitable monomers for matrix copolymers and a UV absorber therefor in an amount up to 5 wt.%, given the teaching in the secondary references on functional equivalence of Numrich’s triazine type UV absorber and the claimed In re Ruff 118 USPQ 343 (CCPA 1958).
With regard to (3) it is noted that claim 1 is drawn to a molded article and the limitation “obtained by melting and mixing/kneading an acrylic resin composition within a temperature range of from 200 to 260°C” as recited in claim 1 is a process limitation in a product claim. Numrich teaches extrusion and injection molded articles (col. 5, lines 22-27). Moreover, secondary reference to Fukushima teaches a molding temperature of 200 to 350oC [0071] while Ooaira teaches a melt extrusion temperature of 150 to 235oC [0145]. Thus, it would have been obvious to a skilled artisan, as of the effective filing date of the claimed invention, to utilize appropriately effective mixing/kneading temperature, including a temperature of 200 to 260°C as in the claimed invention, so as provide for optimal mixing and flow without affecting any degradation, absent evidence of criticality for the claimed range. A product claim that recites process by which the product is made is a product by process claim and as such, the process limitations do not impart patentability, absent evidence to the contrary. Applicant is reminded that The Patent Office bears a lesser burden of proof in making out a case of prima facie See In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. See In re Marosi, 710 F.2d 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).

Response to Arguments
In view of the amendment dated 4/19/21, rejections based on Fukushima et al. and Oya et al. as set forth in paragraphs 5 and 7 of the office action dated 10/19/20 are withdrawn. Additionally, Applicant’s filing of the verified translation of priority document JP 2014-256205 (dt. 5/10/21), disqualifies the Kodera reference as prior art, and accordingly, the rejection based on this reference is withdrawn.
Applicant’s arguments concerning superior weather resistance of molded inventive compositions have been duly considered. The data and arguments has been considered as applicable to the new grounds of obviousness rejections set forth herein above. Applicants state the following:

    PNG
    media_image2.png
    361
    903
    media_image2.png
    Greyscale

oC. Additionally, Examples 1-4 to 1-6 in TABLE 3 include 1, 3 and 5 parts by mass of LA-46 stabilizer, per 100 parts by mass of AC-2. While Examples 1-4 to 1-6 may demonstrate superior Y.I and rate of reduction when compared to Examples 1-1 to 1-3, the data is also limited to specific resin AC-2 having a Tg of 82om, and to a composition comprising LA-46 as UV absorber at 1, 3 or 5 mass parts , or at best to 1-5 mass parts. It is not clear why the specific resin AC-2 is representative of limitations “wherein the acrylic resin includes at least 80 wt% of methyl methacrylate as a monomer component, and has a glass transition temperature of at least 80°C”, and “wherein the acrylic resin further includes butyl methacrylate as a monomer component”, or why LA-46 at 1-5 mass parts with respect to 100 mass parts of AC-2 would be representative of “wherein the acrylic resin composition comprises, with respect to 100 parts by mass of an acrylic resin, from 0.1 to 8 parts by mass of a triazine-based UV absorber including 2-(4, 6-diphenyl-l,3,5-triazin-2-yl)-5- [2- (2-thylhexanoyloxy)ethoxy]phenol” as recited in claim 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762